Title: To John Adams from John Dudley, 30 December 1783
From: Dudley, John
To: Adams, John


            Honble. sir
              Decr. 30th 1783 No. 15 Fleet prison
            Inclosed I send you the two certificates you advised me to right for as vouchers to the Truth of what I represented relative to my being a prisnor of war— Likewise I have taken great pains to find out Capt. James Commins Commander of the Confederate which Ship I was Illegally Sent from my native Country in— I have had the good fortune to find he is now at home reseding at grenwich— the Cruel treatment I Recd. from him I did not Care to mention till I found him in being—which I now Likewise Inclose a Coppy of the reception I have met with and the Cause and manner of my being Sent to England—which I am ready to take my oath to the truth of it in presense of Capt. Commins—which he cannot Deny if he Should offer to do it I can prove it by one of his officers belonging to the Same Ship, now in London— I have Shown those certificates to Colonel Harrison and the other Long Detail of my Sufferings which he has been So kind as to go round and Shew them to Colonel Forrest Mr. Watson Mr. West Mr. Eliott &c whom is all well Satisfyed to the truth of my representation and ready and willing to assist me in geting my Liberty and only waits to hear you are Satisfied of the truth when I shall in a few Days have my Liberty— one of those gentlemen was with me this Day in prison returned those Vouchers and Desired I would without Loss of time Send them to recieve your Approbation that you are Satisfyed and if So a Line returned by post togather with thse two certificates to Shew them— I shall Soon be out of my troubles and Able to Efect that much wished for object of returning to my native Country—when I Shall Ever after pray and Dare vouch for my friend and relations on my arrival to Joyn me in that acknowledgment for your friendly Interest in Extricating me from ruin and Missery, and will on geting my Liberty think it a Duty Incumbant on me to give Every further Satisfaction that may be required and to return thanks to all my Countrymen for once more Seting me at Liberty— I most Humbly pray you may parden the Language of this, and admit that my present unhappy Situation render me Incapable of Expresing my Self—as I could wish—if I am So happy as for these vouchers to meet your Approbation and Induce you to Send a Line in answer to Shew my friends if Directed to No 78 Lombard Street it will be sent Immediately to me I am / Honble. sir / your Most Devoted / and Much obliged / Most Hble Servt.
            John Dudley
          